DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-5 are rejected for being dependent on claim 1.

Claim 1 recites the limitation “a wall body having magnetocaloric effect and porous body”, in line 3, which renders the limitation indefinite for being unclear if the wall body itself has a magneto caloric effect and if the wall body has another, separate, structure which is a porous body, or if the wall body is porous.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “a porous wall body having a magnetocaloric effect”.


Claim 1 recites the limitation “wherein the wall body surrounding the plurality of spaces is a unitary wall comprising no joined surfaces”, which is indefinite for being unclear if the entire wall body, or just a portion of the wall body, surrounds the plurality of spaces since Applicant has not previously claimed a section of the wall body which surrounds the plurality of spaces, however the claim reads as if so.  Furthermore, the Applicant recites that there are no joined surfaces, which is indefinite for being unclear what a “joined surface” is since Applicant shows the wall body (6) in Fig. 4 which appears to have many surfaces joined.  Based on the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “wherein the wall body surrounds the plurality of spaces and is a unitary wall body”.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linderoth et al. (US 2011/0126550), hereinafter referred to as Linderoth, in view of Bahl et al. (US 2011/0239662), hereinafter referred to as Bahl, and Takahashi et al. (US 2010/0270011), hereinafter referred to as Takahashi.

Regarding claim 1, Linderoth teaches a magnetic member (Fig. 1) for a magnetic refrigerator (paragraph 0001, “The present invention relates to the production of magnetocaloric refrigerators”), the magnetic member comprising: 
a tubular outer layer (annotated by Examiner in Figure 1); and 
a wall body (comprising magnetocaloric body represented by plates 16) having magnetocaloric effect (paragraph 0047, “The magnetocaloric unit (4) comprises plates (16) defining therebetween passages or paths (18) along which the heat transfer fluid flows.”) extending along an axial direction (Fig. 1, left and right on the page direction through the middle of plates 16), partitioning an inner space (Fig. 1, space taken up by and between the plates 16) of the outer layer into a plurality of spaces (spaces between 16) and defining a plurality of passages (passages are the spaces between each plate 16) that extend in the axial direction inside the outer layer, and the plurality of passages extends from one end (left end of magnetic member) of the magnetic member to another end of the magnetic member (right end of magnetic member) in the axial direction, wherein the wall body surrounds the plurality of spaces (since the plates 16 surrounds the passages formed between the plates).


    PNG
    media_image1.png
    426
    842
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Linderoth.





Takahashi teaches a heat transfer member comprising a wall body (comprising walls 4 in Figs. 19A and 19B) which are porous (see paragraph 0111, “By the constitution, heat collection of the first fluid is performed not on the wall face but inside the porous partition walls 4. Since heat can be collected not by the two-dimensional surface but three-dimensionally, the conductive area can be increased.”) which allows a heat transfer medium to flow through passages formed between walls of the wall body, wherein the heat transfer medium is forced to travel through the porous wall body, thereby transferring heat with not only the surface of the wall body, but the inside of the wall body.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the wall body taught by Linderoth to be porous, as taught by Takahashi, in order to provide the predictable result of increasing the amount of surface area of the wall body, thereby leading to higher heat transfer rates to the fluid passing through the wall body.

Linderoth does not teach wherein the wall body surrounds the plurality of spaces and is a unitary wall body.

“In yet another embodiment, the magnetocaloric component 4 is a monolithic component produced by extrusion or stamping of a green (un-fired) paste or by pressing of a dry powder of magnetocaloric materials, possibly followed by sintering.”), wherein the process for manufacturing the unitary wall body result in an ease of assembly and the flexibility in flow travel design (see paragraph 0065, “A suitable method of manufacture is described in detail in our co-pending patent application no. PCT/EP2005/013654.  An advantage of the embodiments shown in FIG. 12 is the ease of assembly and the flexibility in flow travel design.”).

    PNG
    media_image2.png
    368
    461
    media_image2.png
    Greyscale

Figure 2: Fig. 7 of Bahl.



Regarding claims 2 and 3, Linderoth, as modified, teaches the magnetic member according to claim 1, however has not yet taught wherein at least one passage among the plurality of passages includes a sealing body and the sealing body is provided at a part of the at least one passage in the axial direction and blocks a space of the at least one passage (claim 2), nor does Linderoth, as modified, teach wherein the sealing body is provided at the end of the at least one passage (claim 3)

Takahashi teaches everything discussed in claim 1 and further teaches wherein at least one passage (Fig. 19B, passages 3,5 which include seal body 13) of the heat exchanger among a plurality of passages (all of passages 3,5), includes a sealing body (see sealing bodies 13 in Fig. 19B) provided at an end (end of the passages shown where sealing bodies 13 are; claim 3) of the at least one passage in an axial direction, and blocks a space (space after the sealing bodies at each end) of the at least one passage, wherein the sealing bodies force the heat transfer fluid to flow through the porous wall body (4) to increase heat transfer, making sure the heat transfer fluid flows through the porous.



Regarding claim 4, Linderoth, as modified, teaches the magnetic member according to claim 3, and Linderoth teaches that the magnetocaloric material used to form the magnetic member comprises varying material in the axial direction (see Fig. 1, on the graph, in the x direction; see paragraph 0048, “In the embodiment shown, the magnetocaloric material used is graduated in composition across the magnetocaloric unit by variation of the chemical composition to alter the Curie temperature thereof.”), and therefore teaches wherein the magnetic member includes a first partial magnetic member (first half of the magnetic member in the axial direction) and a second partial magnetic member (second half of the magnetic member in the axial direction) having a magnetic transition temperature (in view of paragraph 0048, which discloses the chemical composition of the plates 16 to be different, thereby providing different curie temperatures/transition temperatures at each position along the axial direction, the second partial magnetic member will necessarily have a different magnetic transition temperature), and the first partial magnetic member and the second partial magnetic member are joined in the axial direction (plates 16 are continuous and therefore meet the limitation of being joined).

Regarding claim 5, Linderoth, as modified, teaches the magnetic member according to claim 1, and Linderoth teaches that the magnetocaloric material used to form the magnetic member comprises varying material in the axial direction (see Fig. 1, on the graph, in the x direction; see paragraph 0048, “In the embodiment shown, the magnetocaloric material used is graduated in composition across the magnetocaloric unit by variation of the chemical composition to alter the Curie temperature thereof.”), and therefore teaches wherein the magnetic member includes a first partial magnetic member (first half of the magnetic member in the axial direction) and a second partial magnetic member (second half of the magnetic member in the axial direction) having a magnetic transition temperature (in view of paragraph 0048, which discloses the chemical composition of the plates 16 to be different, thereby providing different curie temperatures/transition temperatures at each position along the axial direction, the second partial magnetic member will necessarily have a different magnetic transition temperature), and the first partial magnetic member and the second partial magnetic member are joined in the axial direction (plates 16 are continuous and therefore meet the limitation of being joined).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763           

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763